Citation Nr: 1012866	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran with active duty service in the 
United States Army from August 1980 to March 1981 and active 
duty service in the United States Navy between September 
1988 and May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by 
the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the Veteran had perfected an appeal for 
abnormal pap smears.  However, in October 2006, the Veteran 
stated by correspondence that she wished to withdraw that 
claim.  Accordingly, the issue is not before the Board at 
this time.  38 C.F.R. § 20.204.


FINDING OF FACT

Hemorrhoids did not have their onset during either of the 
Veteran's two periods of military service nor was there any 
increase in severity of such condition, if existent, during 
the second period of military service.  


CONCLUSION OF LAW

The Veteran's hemorrhoids were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.306 
(2009).

	



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case (SSOC), when issued following a notice letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a September 2006 post-rating letter, the RO provided 
notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that 
impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the September 2006 letter, and opportunity 
for the Veteran to respond, the May 2007 statement of the 
case reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of 
service, VA, and private treatment records.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran, and by her 
representative on her behalf.  The Board also finds that no 
additional RO action to further develop the record on the 
claim is warranted.  

The Board notes that the Veteran has not been afforded a VA 
examination to determine the nature and etiology of her 
hemorrhoids.  However, a VA examination or opinion is deemed 
necessary only if the evidence of record (a) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the Veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
Veteran's service or other service-connected disability, and 
(d) does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, the requirement to examine 
the Veteran is not triggered as the evidence of record does 
not meet these initial evidentiary thresholds. 

The Board notes that in October 2006 and January 2007, the 
RO requested that the Veteran provide a three month period 
in which she received a consultation for her hemorrhoids, so 
that a request could be made from the National Personnel 
Records Center (NPRC).  The Veteran failed to respond to 
these requests.  Corresponding to VA's duty to assist the 
Veteran in obtaining information is a duty on the part of 
the Veteran to cooperate with VA in developing a claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one-way street").  
VA's duty must be understood as a duty to assist the Veteran 
in developing her claim, rather than a duty on the part of 
VA to develop the entire claim with the Veteran performing a 
passive role. Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

As the Veteran failed to provide the information required in 
order to make additional requests from the NPRC, the Board 
finds that further attempts to obtain additional evidence 
would be futile.  The Board finds that the available 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law 
and regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident 
with military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 C.F.R. § 3.306.

Presumption of aggravation applies only after it has been 
demonstrated, at the merits stage, that a permanent increase 
in disability has occurred or has been deemed to have 
occurred pursuant to 38 C.F.R. § 3.306(b)(2).  Maxson v. 
West, 12 Vet. App. 453 (1998).

Lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his 
feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Factual Background 

The Veteran contends that her hemorrhoids were aggravated by 
her pregnancy during active service in the Navy.  

Treatment records relating to the Veteran's active service 
in the Army include an August 1979 report of medical history 
for the purpose of commissioning which is silent as to any 
treatment for or complaints of hemorrhoids.  The Veteran's 
service treatment records also contain an October 1987 
report of medical history for the purpose of commission into 
the Army.  This examination noted asymptomatic external 
hemorrhoids without thrombosis.  The Veteran's service 
treatment records are silent as to treatment for hemorrhoids 
during her service in the Navy.  In the Veteran's March 1991 
separation examination, no complaints of hemorrhoids were 
documented.  

In various statements in support of her claim, the Veteran 
has asserted that in June 1990, she was treated at the Naval 
Hospital in Portsmouth, Virginia (Naval Hospital) and that 
she was given a surgical consult for her hemorrhoids.  The 
Board notes that the Veteran's claims file contains 
treatment records from the Naval Hospital dated in March 
1990 and May 1990 which noted that the Veteran was pregnant 
but made no note of hemorrhoids.  

Treatment records from the VA medical center in Hampton, 
Virginia (Hampton VAMC) dated between March 2005 and March 
2007 noted that the Veteran had hemorrhoids for which the 
Veteran was prescribed a steroid suppository for use during 
flare-ups; the Veteran was also told to treat with over-the-
counter medications and witch hazel.  Hampton VAMC treatment 
notes additionally stated that laser surgery and the use of 
stool softeners was discussed and that the Veteran was 
encouraged to eat fiber.

Analysis

While the Veteran currently has hemorrhoids, there is no 
objective evidence that the Veteran's hemorrhoids were 
incurred in or aggravated by the Veteran's service.  The 
Veteran's service treatment records from her service in the 
Army between August 1980 and March 1981 are silent as to any 
complaints of or treatment for hemorrhoids.  Further, in the 
Veteran's October 1987 report of medical history, the 
Veteran was noted as having asymptomatic external 
hemorrhoids without thrombosis.  Thus, the objective 
evidence indicates that the Veteran's hemorrhoids were not 
incurred during service but rather began sometime between 
the Veteran's periods of active duty.  Therefore, in this 
case service connection may be established only through a 
showing that the Veteran's hemorrhoids were aggravated 
during service.

As stated above, the Veteran claims that her hemorrhoids 
were aggravated during her pregnancy while she was in the 
Navy and that she was treated at Portsmouth Naval Hospital 
in June 1990 for her hemorrhoids.  The Board notes that the 
Veteran's service treatment records include treatment 
records for the Veteran's pregnancy dated in March and May 
1990 and that none of the Naval Hospital records mention 
that the Veteran had hemorrhoids.  Further, the Veteran's 
March 1991 separation examination was silent as to treatment 
for or complaints of hemorrhoids.  

In this case, as the Veteran's service treatment records 
contain no evidence which shows treatment for hemorrhoids, 
the Veteran's claim for service connection for hemorrhoids 
must be denied.  The Board notes that the Veteran is 
competent, as a lay person, to report on that which she has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  In this case, however, the objective evidence 
fails to show evidence that the Veteran's hemorrhoids were 
aggravated in service.  Further, the Veteran's March 1991 
separation examination made no note of hemorrhoids or 
treatment for hemorrhoids.  In this respect, the Board 
affords the service treatment records more probative weight 
than the Veteran's more recent statements as they were 
recorded closer in time to the Veteran's service. See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence can have greater probative value than history as 
reported by the Veteran). Again, the Veteran was requested 
by VA to provide approximate dates for the claimed in-
service surgical consultation for hemorrhoids, but has not 
responded. The Board finds that the evidence of record has 
not shown an increase in the severity of the Veteran's 
hemorrhoids during service.  

The Veteran has, through her representative in her February 
2010 informal hearing presentation, asserted that as a 
nurse, her opinion is that of a medical professional.  In 
this case, however, the Board finds that the Veteran's 
opinion may not go to show that her hemorrhoids were 
aggravated in service.  A medical opinion is inadequate when 
it is unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  See also Miller v. West, 11 Vet. 
App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, there is no objective evidence of treatment 
for hemorrhoids; the Veteran's opinion is therefore not 
probative to show aggravation.

Finally, to establish service connection, a nexus between 
the claimed in-service disease or injury and the present 
disability must be established.  In this case the Veteran's 
treatment records clearly show that she has hemorrhoids.  
However, the Veteran's records contain no competent evidence 
of a link between the Veteran's service and the present 
state of her hemorrhoids.  Further, a finding of service 
connection based on continuity is not merited as the first 
available documentation of the Veteran's hemorrhoids in the 
Veteran's claims file is dated in 2003, many years after her 
service.  As the record has failed to show objective 
evidence of an in-service aggravation of the Veteran's 
hemorrhoids or a nexus relating the Veteran's service to her 
current condition, the Veteran's claim for service 
connection must fail.

The evidence of record does not show that the Veteran's 
hemorrhoids were incurred in or aggravated by active 
service.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hemorrhoids is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


